Title: To Thomas Jefferson from William Carmichael, 28 July 1785
From: Carmichael, William
To: Jefferson, Thomas



Sir
Madrid 28th. July 1785

I received on the 26th. Inst. your Letter dated the 22d. June and 14th. July. On the 27th. and Ulto. I had the honor to write you. On the 25th. inst. I received a Letter from his Excellency the Ct. de Florida Blanca of which I inclose you a copy, as a thorough knowledge of the Situation of our Affairs in Barbary may be useful to you in the business you have to transact with these Powers. You will easily judge that I could return no other Answer to the Offer  of mediation made by his Catholic Majesty, than that I should transmit a copy of the Ministers Letter immediately to Congress. The Conduct of this court in the whole process of this business has been highly frank and Liberal and I should be happy to have an oppertunity of expressing to the Ct. de Florida Blanca the Sentiments of Mr. Adams and yourself thereon. I also inclose you a copy of a Letter which I received from Mr. Harrison and of another from a Correspondent in Barbary, to which I join a list of the Presents made to the Emperor of Morrocco by the Dutch in the year 1784. You will please to communicate to Mr. Adams these papers. In the 26th. Inst. I received a Letter from him Dated the 3d. of June, which I answer this night referring him to you for Information. About a fortnight ago the Russian Minister presented a memorial to this Court couched in much the Same terms as that from the Emperor mentioned in my Letter of the 27th. June. It appears that the Idea of the exchange proposed by the Latter to the Elector of Bavaria and by the former to the Duke of Deux Pons is relinquished for the moment. It is said the negotiation with the Algerines meets with Obstacles, and circumstances seem to confirm this report. My health has been and is so bad that it has not been in my power to go abroad for near a week. I have no letters from Congress, but have now before me American papers of the 21st. May sent me from the Secretary of States Office. They announce the arrival of Mr. Gardoqui at Philadelphia the 20th. and there are official Letters from him the 22d. of May. He is very much pleased with his reception. If you should find a proper occasion to send me a cypher, might it not be useful to give Mr. Adams a copy of the same? I inclose you a Letter for Dn. Gomez Friero de Andrade a portuguese nobleman of distinction which Letter contains one of Introduction for you and another for the Marquis de la Fayette. I intreat your Civilities to this young gentleman. He was one of those who accompanied the Infanta Donna Maria Victoria married to the Infant Dn. Gabriel. His Address will be discovered at the Portuguese Ambassadors. I recollect nothing at present that can excuse my troubling you with a longer Letter. If any thing occurs worth your Observation I shall not fail to advise you.
I have the honor to be with the highest Respect Your Excys. Most Obedt. & Most Hble. Sert.,

Wm. Carmichael

